Exhibit 10.1

EXCHANGE AGREEMENT

Among

ASCENT ASSURANCE, INC.,

CREDIT SUISSE FIRST BOSTON MANAGEMENT LLC,

and

SPECIAL SITUATIONS HOLDINGS, INC. — WESTBRIDGE



Dated as of December 31, 2003








TABLE OF CONTENTS

Page

ARTICLE I   DEFINITIONS   2   ARTICLE II  THE TRANSACTIONS  3        2.1  The
Exchange  3        2.2  CSFB Loan Documents Amendment.  3        2.3  The
Closing  3        2.4  The Charter Amendment  4        2.5  Certain Effects of
the Transactions on Capitalization  5        2.6  Dissenters Rights  5   ARTICLE
III  CORPORATE GOVERNANCE FOLLOWING THE EXCHANGE  5        3.1  New Board  5  
     3.2  Independent Directors; Related Party Transactions  6   ARTICLE IV 
REPRESENTATIONS AND WARRANTIES  7        4.1  Representations and Warranties of
the Company  7        4.2  Representations and Warranties of the CSFB Entities 
11   ARTICLE V  ADDITIONAL AGREEMENTS AND COVENANTS  12        5.1  Taxation  12
       5.2  Publicity  12        5.3  Expenses  12        5.4  Indemnification 
12        5.5  Rule 144  13        5.6  New Frost Facility  13        5.7 
Restriction on Business Combinations  13        5.8  Registration Rights
Agreement  14        5.9  Regulatory Approvals  14   ARTICLE VI  MISCELLANEOUS
AND GENERAL  14        6.1  Survival  14      6.2  Entire Agreement; No Other
Representations  14        6.3  Modification or Amendment  15        6.4  Waiver
of Conditions  15        6.5  Counterparts  15        6.6  Governing Law and
Venue; Waiver of Jury Trial  15        6.7  Notices and Waivers  15        6.8 
No Third Party Beneficiaries  16        6.9  Further Assurances  16        6.10 
Transfer Taxes  16        6.11  Severability  16        6.12  Interpretation  17
       6.13  Assignment; CSFB Transferees  17        6.14  Specific Performance 
17        6.15  Knowledge  17       EXHIBITS     EXHIBIT A Certificate of
Designation of Series B Preferred Stock   EXHIBIT B Amendment to CSFB Credit
Agreement   EXHIBIT C Security Agreement Amendment   EXHIBIT D Intercreditor and
Subordination Agreement  





EXCHANGE AGREEMENT

        EXCHANGE AGREEMENT (hereinafter called this “Agreement”), dated as of
December 31, 2003, among ASCENT ASSURANCE, INC., a Delaware corporation (the
“Company”), CREDIT SUISSE FIRST BOSTON MANAGEMENT LLC (formerly known as Credit
Suisse First Boston Management Corporation, “Management LLC”), and SPECIAL
SITUATIONS HOLDINGS, INC. – WESTBRIDGE (“SPV”, and together with Management LLC,
“CSFB Entities”).


RECITALS

        WHEREAS, the Company and the CSFB Entities have been in ongoing
discussions regarding: (i) the mandatory redemption of the shares of the
Company’s Series A Convertible Preferred Stock (the “Series A Preferred”) on
March 24, 2004, all of which are owned by SPV, and (ii) the maturity of the
loans made under the Credit Agreement, dated as of April 17, 2001, as amended,
between the Company, as borrower, and Management LLC, as administrative agent,
arranger and lender (the “CSFB Credit Agreement”);

        WHEREAS, the members of the Board of Directors of the Company (the
“Board”) unaffiliated with the CSFB Entities, after considering alternative
financing sources, have determined that in light of prevailing circumstances and
recent events and negotiations, it was in the best interests of the stockholders
of the Company unaffiliated with the CSFB Entities to attempt to negotiate terms
for the extension of the respective maturity dates for the Series A Preferred
and the loans made under the CSFB Credit Agreement, while continuing efforts to
renew or replace its agent debit balance financing facility with LaSalle Bank,
NA (the “La Salle Facility”);

        WHEREAS, the Board has established a special committee of its
independent members (the “Special Committee”) and hired independent legal and
financial advisors to assist it to (i) evaluate and negotiate the terms of a
transaction and this Agreement with the CSFB Entities, (ii) determine whether
the issuance of new securities in exchange for redemption of the Series A
Preferred and the amendment to the CSFB Credit Agreement in accordance with the
terms of this Agreement is fair to the stockholders of the Company that are
unaffiliated with the CSFB Entities (the “Public Holders”) and (iii) determine
whether or not the Company shall otherwise consummate the Exchange (as
hereinafter defined); and

        WHEREAS, the Special Committee (i) has determined that it is fair to and
in the best interest of the Public Holders to consummate the Transactions (as
hereinafter defined) upon the terms and subject to the conditions of this
Agreement and in accordance with the General Corporation Law of the State of
Delaware (the “DGCL”) and (ii) has approved the Transactions and this Agreement.

        NOW, THEREFORE, in consideration of the foregoing and the mutual
covenants and agreements herein contained, and intending to be legally bound
hereby, the CSFB Entities and the Company hereby agree as follows:

ARTICLE I

DEFINITIONS

        “Affiliate” or “affiliate” shall mean with respect to a specified
person, a person that directly or indirectly through one or more intermediaries,
controls or is controlled by, or is under common control with, the person
specified; provided that the Company and its Subsidiaries shall not, and the
executive officers or directors or officers of the Company or any of its
Subsidiaries shall not, solely as a result of holding such office, be deemed an
“Affiliate” of any of the CSFB Entities; and provided, further, that for
purposes of this definition, the term “control” (including the terms
“controlling,” “controlled by” and “under common control with”) shall mean the
possession, direct or indirect, of the power to direct or cause the direction of
the management and policies of a person through the ownership of more than fifty
percent (50%) of the voting securities of such person or the ability to
otherwise designate a majority of the board of directors or managers of such
person.

        “DGCL” has the meaning set forth in the fourth Whereas clause.

        “Exchange Act” means the Securities Exchange Act of 1934, as amended.

        “Houlihan” means Houlihan Lokey Howard & Zukin, in its capacity as
financial advisor to the Special Committee.

        “Material Adverse Effect” means a material adverse effect on the
financial condition, properties, business or results of operations of the
Company and its Subsidiaries taken as a whole; provided, however, that any such
effect resulting from any change (i) in law, rule, or regulation or generally
accepted accounting principles (“GAAP”) or interpretations thereof that applies
to the Company and similar entities on substantially the same basis or (ii) in
the health insurance sector specifically, or economic or business conditions
generally, shall not be considered when determining if a Material Adverse Effect
has occurred.

        “Related Party” shall mean SPV, Management LLC and any of their
respective Affiliates.

        “SEC” means the Securities and Exchange Commission.

        “Securities Act” means the Securities Act of 1933, as amended.

        “Subsidiary” means, with respect to any party, any entity, whether
incorporated or unincorporated, of which at least a majority of the securities
or ownership interests having by their terms ordinary voting power to elect a
majority of the Board of Directors or other persons performing similar functions
is directly or indirectly owned or controlled by such party or by one or more of
its respective Subsidiaries or by such party and any one or more of its
respective Subsidiaries.

ARTICLE II

THE TRANSACTIONS

2.1.  

The Exchange. On the terms and subject to the conditions set forth herein,
including in accordance and subject to Section 2.5(a) below, at the Closing:


(a)  

SPV agrees that it shall contribute, convey, transfer, assign and deliver, or
cause to be contributed, conveyed, transferred, assigned and delivered, to the
Company all of the shares of Series A Preferred held by SPV free and clear of
any Liens, and the Company agrees that it shall accept and receive all of such
shares of Series A Preferred, which shares upon receipt by the Company shall no
longer be deemed outstanding.


(b)  

The Company agrees that immediately following receipt of the shares of Series A
Preferred as described in paragraph (a), it shall issue to SPV in consideration
thereof an aggregate of 37,504 shares of Series B Convertible Participating
Preferred Stock, par value $.01 per share (the “Series B Preferred”) having the
terms set forth in the form of Certificate of Designation for the Series B
Preferred set forth as Exhibit A hereto, and deliver to SPV a certificate or
certificates representing such shares of Series B Preferred (the “Exchange”).


2.2.  

CSFB Loan Documents Amendment. On the terms and subject to the conditions set
forth herein, at the Closing, each of Management LLC and the Company agrees to
enter into or cause to be entered into an amendment to the CSFB Credit Agreement
(the “Credit Agreement Amendment” and the CSFB Credit Agreement, as amended, the
“New CSFB Credit Agreement”) having the terms set forth in the form of Amendment
to the Credit Agreement set forth as Exhibit B hereto, together with any
corresponding amendments to the related Guaranty and Security Agreement dated as
of April 17, 2001 among Management LLC and the Company’s Subsidiaries party
thereto (the “Security Agreement Amendment”) (all such foregoing amendments,
collectively referred to herein as the “CSFB Loan Documents Amendments”), and to
execute, file and/or deliver or cause to be executed, filed and/or delivered any
filings, applications or other documents required to be executed, filed or
delivered in connection therewith.


2.3.  

The Closing.


(a)  

Closing Date. The closing of the Exchange and the CSFB Loan Documents Amendments
(the “Closing”) shall take place at the offices of Stroock & Stroock & Lavan LLP
at 180 Maiden Lane, New York, New York, contemporaneously with the execution of
this Agreement. The date on which the Closing occurs is referred to as the
“Closing Date.”


(b)  

Closing Deliveries.


 

(i)     Company Deliveries. In connection with and at the Closing, the Company
shall deliver to the CSFB Entities the following items:


 

        (A)     one or more certificate(s) representing 37,504 shares of Series
B Preferred issued in accordance with Section 2.1(b), duly executed;


 

        (B)     a certificate of elimination in respect of the Series A
Preferred, executed by a duly authorized officer of the Company and duly
approved by the Board, as filed with the Secretary of State of the State of
Delaware (the “Certificate of Elimination”), and the Certificate of Designation
for the Series B Preferred in the form of Exhibit A attached hereto, each
executed by a duly authorized officer of the Company and duly approved by the
Board, as filed with the Secretary of State of the State of Delaware;


 

        (C)     duly executed counterparts of the CSFB Loan Documents
Amendments, including but not limited to the Credit Agreement Amendment and the
Security Agreement Amendment as set forth in Exhibit C hereto;


 

        (D)     the legal opinions of Milbank, Tweed, Hadley & McCloy LLP as to
the Exchange and the shares of Series B Preferred issued in connection therewith
and the CSFB Loan Documents Amendments, in each case dated as of the Closing
Date, in form and substance reasonably satisfactory to the CSFB Entities and
duly executed;


 

        (E)     a certificate, dated as of the Closing Date, and signed by the
general counsel of the Company as to the Company’s organizational documents,
resolutions authorizing the execution, delivery and performance of this
Agreement and the transactions contemplated hereby, the certificate(s)
representing the shares of Series B Preferred to be issued in the Exchange and
attesting to the incumbency of its signing officers, duly executed;


 

        (F)     a “long form” good standing certificate for the Company, dated
no more than two business days prior to the Closing Date, issued by the
Secretary of State of the State of Delaware; and


 

        (G)     such other written instruments, certificates or documents as the
CSFB Entities or their counsel may reasonably request.


   

(ii)     CSFB Entities’ Closing Deliveries. In connection with and at the
Closing, the CSFB Entities shall deliver to the Company the following items:


 

        (A)     Certificates representing (and/or duly executed affidavits of
lost certificates in respect of) 36,567 shares of Series A Preferred to be
delivered in exchange for the certificate(s) representing 37,504 shares of
Series B Preferred to be issued in accordance with Section 2.1(b);


 

        (B)     duly executed counterparts of the CSFB Loan Documents
Amendments, including but not limited to the Credit Agreement Amendment and the
Security Agreement Amendment; and


 

        (C)     such other written instruments, certificates or documents as the
Company or its counsel may reasonably request.


2.4.  

The Charter Amendment.


(a)  

Adoption. On the Closing Date the Board of the Company (subject to obtaining the
requisite approval of the Company’s stockholders) shall approve and recommend,
and on and after the Closing Date the Company shall take all steps necessary and
appropriate to effect, the convening of a meeting of holders of shares of its
Common Stock (as hereinafter defined) (including any such meeting held pursuant
to an adjournment or postponement, the “Stockholders Meeting”) as promptly as
practicable, but no later than June 30, 2004, to consider and vote upon the
approval of the amendment to its certificate of incorporation to increase the
number of authorized shares of Common Stock to 75,000,000 (the “Charter
Amendment”), it being understood that the foregoing requirement to convene a
Stockholders Meeting may be satisfied in connection with the Company’s scheduled
May 2004 annual meeting of stockholders. The Company agrees that the New Board
(as defined below) shall not, except as otherwise required in order to comply
with applicable fiduciary duties, revoke such recommendation and approval and
shall take all lawful and reasonable action to solicit such approval and the
obtaining of the affirmative vote of a majority of the outstanding shares of
Common Stock (the “Charter Amendment Vote”) in connection therewith. The Charter
Amendment, the Exchange and the CSFB Loan Documents Amendments are hereinafter
collectively referred to as, the “Transactions.”


(b)  

CSFB Entities’ Vote. Each of the CSFB Entities agrees to be present in person or
by proxy at the Stockholders Meeting duly called by the Company to obtain the
Charter Amendment Vote and at any adjournment or postponement thereof and to
vote any and all shares of capital stock of the Company held by it and any of
its affiliates in support of the Charter Amendment.


(c)  

Filing and Effective Time. The Company shall file the Charter Amendment with the
Secretary of State of the State of Delaware as promptly as practicable after the
Company obtains the Charter Amendment Vote. The Charter Amendment shall become
effective upon such filing with the Secretary of State of the State of Delaware,
in such form as required by, and executed in accordance with, the relevant
provisions of the DGCL (the “Charter Amendment Effective Time”).


2.5.  

Certain Effects of the Transactions on Capitalization. As a result of the
applicable Transaction and without any action on the part of the CSFB Entities:


(a)  

The Preferred Stock Exchange. As of the Closing, the certificates representing
the shares of Series A Preferred subject to the Exchange will no longer be
outstanding and shall be retired and cancelled and immediately upon receipt of
such certificates representing the Series A Preferred, the Company shall file
the Certificate of Elimination. All 40,000 shares of Preferred Stock, par value
$.01 per share (the “Preferred Stock”), authorized under the its certificate of
incorporation (the “Charter”) shall immediately thereafter upon the filing of
the Certificate of Designation for the Series B Preferred be redesignated and
available for reissuance as shares of Series B Preferred. All shares of Series B
Preferred to be issued pursuant to the Exchange shall be deemed issued and
outstanding as of the Closing Date.


(b)  

The CSFB Loan Documents Amendments. At and after the Closing, the parties
acknowledge and agree that the New CSFB Credit Agreement and the obligations of
the Company thereunder shall continue to remain outstanding and in full force
and effect.


2.6.  

Dissenters’ Rights. In accordance with Section 262 of the DGCL, no appraisal
rights shall be available to holders of shares of Common Stock in connection
with the Transactions.


ARTICLE III

CORPORATE GOVERNANCE FOLLOWING THE EXCHANGE

3.1.  

New Board. The Company shall take any and all actions necessary on its part
(including obtaining the resignation of directors) to cause the directors
comprising the full Board, subject to the completion of the Exchange and with
effect as of January 1, 2004, to consist of those members in the table set forth
below (the “New Board”), in each case such appointments to be in accordance with
the Charter and to remain effective through and from January 1, 2004 in
accordance with the Charter, the Company’s by-laws (the “By-Laws”) and
applicable law. The directors comprising the New Board shall, from and after
January 1, 2004, be the directors of the Company until their successors have
been duly elected or appointed and qualified or until their earlier death,
resignation, removal or replacement in accordance with the Charter, the Bylaws
and applicable law. Thereafter, except as set forth in Section 3.2, all
nominations and elections shall be governed in accordance with the Charter, the
By-Laws, each as amended from time to time, and applicable law.


 

--------------------------------------------------------------------------------

  Director Name Class     George Hornig Re-Election in 2006     Alan
Freudenstein Re-Election in 2006     Mike Kramer Re-Election in 2005     Paul
Suckow Re-Election in 2005     Patrick Mitchell Re-Election in 2004     Greg
Grimaldi Re-Election in 2004     * Re-Election in 2004    

--------------------------------------------------------------------------------

        * To be appointed as designee by CSFB Entities after Closing Date.  

3.2.  

Independent Directors; Related Party Transactions.


(a)  

The Company agrees that, following the Closing until the earlier of such date as
of which there cease to be any Public Holders or the date of consummation of a
Sale Transaction (as defined below), (i) the Company shall at all times maintain
Messrs. Kramer and Suckow and/or each or both of their respective successors in
accordance with paragraph (b) below (the “Independent Directors”) on the New
Board (each of whom to be qualified shall not be officers of the Company or any
of its Subsidiaries, shall not otherwise be affiliates of any of the CSFB
Entities and shall qualify as “independent” under the rules or listing standards
of any securities exchange or market on which any of the Company’s securities
are listed or approved for trading or, if not so listed or approved, under the
rules or listing standards of the Nasdaq Stock Market in effect from time to
time) and (ii) the Company shall not, and shall not permit any of its
Subsidiaries to, consummate a Related Party Transaction (as defined below) that
has not been approved by the Independent Directors; provided, however, that in
no event shall the foregoing approval of the Independent Directors be required,
if (x) the Related Party Transaction is a Business Combination Transaction (as
hereinafter defined) consummated in accordance with Section 5.7 or (y) the
Related Party Transaction is a short-form merger consummated pursuant to Section
253 of the DGCL that has an effective date on or after January 1, 2005 and that
provides for merger consideration to the Public Holders (1) which consideration
is all cash and (2) which consideration has been reasonably determined by the
relevant parent stockholder to constitute fair value (after subtracting debt and
other liabilities of the Company and its Subsidiaries) within the meaning of
Section 262 of the DGCL.


(b)  

For as long as the requirement to have Independent Directors serving on the New
Board is in effect in accordance with this Section 3.2, the Independent
Directors shall have the right to designate nominees for election to at least
two seats (including the right to fill any vacancy in any other Independent
Director seat occurring between regular elections), such that immediately
following such election at least two of the Independent Directors serving on the
Board will be either Messrs. Kramer and Suckow or designees of such persons who
shall also otherwise qualify as Independent Directors hereunder. Each
Independent Director shall undertake to resign from the Board promptly following
such time as the requirement to have Independent Directors serving on the New
Board ceases to be in effect in accordance with this Section 3.2.


(c)  

For purposes of this Section 3.2, the following defined terms shall have the
following meanings:


 

(i)     A “Sale Transaction” shall mean the voluntary sale, conveyance, exchange
or transfer (for cash, shares of stock, securities or other consideration) of
all or substantially all the property or assets of the Company to, or the
consolidation or merger of the Company with, one or more other corporations or
other entities, where the stockholders of the Company immediately prior to such
transaction receive the same proportionate consideration for their shares and
thereafter do not beneficially own, collectively, shares of capital stock
representing at least a majority of the voting power of all outstanding
securities entitled to vote generally in election of directors or persons
performing a similar function of the surviving or successor corporation or other
entity. The good faith determination of a majority of the New Board (or persons
performing a similar function of a successor entity), together with the consent
of the Independent Directors (which consent shall not be unreasonably withheld
or delayed), that a Sale Transaction has occurred shall conclusively establish
the occurrence of such event.


 

(ii)     A “Related Party Transaction” shall mean, directly or indirectly and in
any transactions or series of related transactions:


 

        (A)     Any amendment or modification of, or waiver of any right of the
Company under, this Agreement, the Series B Preferred, the Registration Rights
Agreement (as hereinafter defined), as amended in accordance with Section 5.8
hereof, or the CSFB Credit Agreement and all related documents and agreements;
or


 

        (B)     Any sale of the assets or issuance of shares of capital stock of
the Company or any Subsidiary (including a Business Combination Transaction) to
(or any acquisition of assets from or share subscription in) a Related Party,
other than a subscription for shares of the Company by any Related Party
pursuant to a rights offering made available to all holders of Common Stock on a
pro rata basis and for the same amount and form of consideration and otherwise
on substantially the same terms and conditions; or


 

        (C)     Any merger or consolidation between or among the Company or any
Subsidiary (including a Business Combination Transaction) and any Related Party;
or


 

        (D)     Any merger, statutory share exchange or consolidation involving
the Company or any Subsidiary (including a Business Combination Transaction)
pursuant to which any Related Party is entitled to receive consideration in
respect of its securities in the Company that is different in form or amount
from that offered all holders of the same class of such securities, other than
ancillary arrangements or rights entailing no monetary payments and other than
reasonable third-party legal fees, out-of-pocket expense reimbursement and
indemnification for the benefit of a Related Party for liabilities in respect of
which other holders of the same class have no liability; or


 

        (E)     Any other transaction or series of related transactions
(including a Business Combination Transaction) between or among the Company
and/or any Subsidiary on the one hand and any Related Parties on the other hand,
other than payments in respect of customary director fees in accordance with
past practice or other ordinary course transactions the value of any of which
does not exceed $100,000.


(d)  

Each of the CSFB Entities hereby acknowledge and consent to the provisions of
this Section 3.2 and agrees to vote any shares of Common Stock held by it in
favor of the Independent Directors nominated in accordance with this Section 3.2
so as to give effect to such provisions.


(e)  

The Public Holders may rely on the provisions of this Section 3.2, which
provisions are intended to be for the benefit of the Public Holders and shall be
enforceable by each of the Public Holders or by the Independent Directors on
behalf of the Public Holders. The Company hereby agrees that it will pay for
reasonable fees and expenses of one firm of counsel engaged to represent the
Independent Directors in connection with any actions to enforce the provisions
hereof on behalf of the Public Holders that is brought and pursued with the good
faith approval of each Independent Director.


ARTICLE IV

REPRESENTATIONS AND WARRANTIES

4.1.  

Representations and Warranties of the Company. Except as set forth in the
corresponding sections or subsections of the disclosure letter delivered to the
CSFB Entities by the Company on or prior to entering into this Agreement (the
“Disclosure Letter”), the Company hereby represents and warrants to the CSFB
Entities that:


(a)  

Organization, Good Standing and Qualifications. Each of the Company and each
Subsidiary is duly organized, validly existing and in good standing under the
laws of its respective jurisdiction of organization and has all requisite
corporate or similar power and authority to own and operate its properties and
assets and to carry on its business as presently conducted and is qualified to
do business and is in good standing as a foreign corporation in each
jurisdiction where the ownership or operation of its properties or conduct of
its business requires such qualification, except where the failure to be so
qualified or in such good standing, when taken together with all other such
failures, is not reasonably likely to prevent, materially delay or materially
impair the ability of it to consummate the Transactions.


(b)  

Corporate Authority; Binding and Enforceable. The Company has all requisite
power and authority and has taken all action necessary under the DGCL and under
its governing documents in order to execute, deliver and perform its obligations
under this Agreement and to consummate the Transactions, subject to the Charter
Amendment Vote. This Agreement is a valid and binding agreement of the Company,
enforceable against it in accordance with its terms, subject to bankruptcy,
insolvency, fraudulent transfer, reorganization, moratorium and similar laws of
general applicability relating to or affecting creditors’ rights and general
equity principles.


(c)  

No Organic or Legal Violations. The execution, delivery and performance of this
Agreement by the Company do not, and the consummation by the Company of any
applicable Transactions will not, constitute or result in (i) a breach or
violation of, or a default under, its Charter or its By-Laws, or (ii) a breach
or violation of, or a default under, or the acceleration of any obligations, or
the creation of a Lien (as defined below) on its assets (with or without notice,
lapse of time or both) pursuant to any federal, state, local or foreign law,
statute, ordinance, rule, regulation, judgment, order, injunction, decree,
arbitration award, agency requirement or similar restriction (collectively,
“Laws”) of any court or any foreign or domestic governmental, regulatory or
self-regulatory authority, agency, commission, body or other entity (each, a
“Governmental Entity”) to which it is subject.


(d)  

Capital Structure. The authorized capital stock of the Company consists of
30,000,000 shares of Common Stock, par value $.01 per share (“Common Stock”) and
40,000 shares of Preferred Stock, all of which until the Closing Date were
designated as the Series A Preferred (the Preferred Stock, together with the
Common Stock, the “Capital Stock”). As of the close of business on December 31,
2003 there were outstanding 6,532,100 shares of Common Stock and 36,567 shares
of Series A Preferred. All of the outstanding shares of Common Stock and the
Series A Preferred have been duly authorized and are validly issued, fully paid
and nonassessable. In addition, as of the close of business on December 31,
2003, the Company has outstanding 971,266 warrants to purchase 971,266 shares of
Common Stock at an exercise price of $9.04 per share (the “Warrants”). The
Company has no shares of Capital Stock reserved for issuance, except that, as of
the close of business on December 31, 2003, there were 1,606,704 shares of
Common Stock reserved for issuance pursuant to the Company’s Stock Plans, and
971,266 shares of Common Stock reserved for issuance upon the exercise of the
Warrants. Each of the outstanding shares of capital stock or other securities of
each of the Company’s Subsidiaries is duly authorized, validly issued, fully
paid and nonassessable and owned by the Company or by a direct or indirect
wholly owned Subsidiary of the Company, free and clear of Liens. Except as set
forth above, there are no preemptive or other outstanding rights, options,
warrants, conversion rights, stock appreciation rights, redemption rights,
repurchase rights, agreements, arrangements or commitments to issue or sell any
shares of capital stock or other securities of the Company or any of its
Subsidiaries or any securities or obligations convertible or exchangeable into
or exercisable for, or giving any Person a right to subscribe for or acquire,
any securities of the Company or any of its Subsidiaries, and no securities or
obligations evidencing such rights are authorized, issued or outstanding. The
Company does not have outstanding any bonds, debentures, notes or other
obligations the holders of which have the right to vote (or, convertible into or
exercisable for securities having the right to vote) with the stockholders of
the Company on any matter (“Voting Debt”).


 

Section 4.1(d) of the Disclosure Letter contains a correct and complete list of
each outstanding Warrant and of each option or similar right (including any
stock appreciation rights) to purchase or acquire any shares of Common Stock
under the Stock Plan (each such option or similar right, an “Option”) including
the holder, the date of grant, exercise price and number of shares subject
thereto.


(e)  

Required Stockholder Votes; Issuance of Capital Stock; Board Approval.


 

(i)     The only approval of stockholders of the Company required for the
Company to execute, deliver and perform its obligations under this Agreement and
to consummate the Transactions is the Charter Amendment Vote to effect the
Charter Amendment.


 

(ii)     Prior to the Closing, the Company will have taken all action necessary
to permit it to issue the shares of Series B Preferred required to be issued in
the Exchange. The shares of Series B Preferred, when issued in the Exchange,
will be validly issued, fully paid and nonassessable, and no stockholder of the
Company will have any preemptive right of subscription or purchase in respect
thereof.


 

(iii)     Each of the Board and the Special Committee of the Company has
unanimously approved this Agreement and each of the Transactions and the other
transactions contemplated hereby.


(f)  

Opinion of Financial Advisor. The Special Committee has received the written
opinion of Houlihan dated the date of this Agreement to the effect that, as of
the date of this Agreement, the Transactions are fair to the Company and to the
Public Holders from a financial point of view and such opinion has not been
withdrawn. A copy of such opinion has been delivered to the CSFB Entities.


(g)  

Governmental Filings; No Registration. Other than the filings and notices (i)
pursuant to or required in connection with Section 2.4 (The Charter Amendment)
or (ii) to comply with state securities or “blue-sky” laws or (iii) made
pursuant to a Current Report on Form 8-K to announce the consummation of the
Transactions, no notices, reports or other filings are required to be made by
the Company with, nor are any consents, registrations, approvals, permits or
authorizations required to be obtained by it from, any court or Governmental
Entity in connection with the execution and delivery of this Agreement and the
consummation of the Transactions by the Company, except those that the failure
to make or obtain are not, individually or in the aggregate, reasonably likely
to prevent, materially delay or materially impair the ability of it to
consummate the Transactions.


(h)  

Securities Act Exemption. The Company acknowledges and agrees that the shares of
Series B Preferred to be issued in the Exchange are being issued in a
transaction intended to be exempt from registration under Section 3(a)(9) of the
Securities Act and accordingly it is not be necessary to register under the
Securities Act the offer and sale of the shares of Series B Preferred to be
issued by the Company in the Exchange. Assuming the accuracy of the CSFB
Entities representations in Section 4.2(d) to the extent applicable, the
issuance of shares of Series B Preferred in the Exchange also qualifies for the
exemption from registration provided by Section 4(2) of the Securities Act and
Regulation D thereunder.


(i)  

No Contract Violations. The execution, delivery and performance of this
Agreement by the Company do not, and the consummation by the Company of the
Transactions will not, constitute or result in a breach or violation of, or a
default under, the acceleration of any obligations of, or the creation of any
Lien on the assets of, the Company or any of its Subsidiaries (with or without
notice, lapse of time or both) pursuant to, any agreement, lease, contract,
note, mortgage, indenture, arrangement or other obligation not otherwise
terminable by either party thereto on 30 days’ or less notice (“Contracts”), and
binding upon the Company or any of its Subsidiaries or any change in the rights
or obligations of any party under any of the Contracts, except for “change in
control” or similar provisions disclosed in Section 4.1(l) of the Disclosure
Letter and except for any breach, violation, default, acceleration, creation or
change that, individually or in the aggregate, is not reasonably likely to have
a Material Adverse Effect or to prevent, materially delay or materially impair
the ability of the Company to consummate the Transactions.


(j)  

Company Reports; Financial Statements. The Company has delivered to the CSFB
Entities, each registration statement, report, proxy statement or information
statement prepared by it since December 31, 2002 (the “Audit Date”), including
(i) the Company’s Annual Report on Form 10-K for the year ended December 31,
2002, and (ii) the Company’s Quarterly Reports on Form 10-Q for the periods
ended March 31, 2003, June 30, 2003 and September 30, 2003, each in the form
(including exhibits, annexes and any amendments thereto) filed with the SEC
(collectively, the “Company Reports”). As of their respective dates, the Company
Reports did not contain any untrue statement of a material fact or omit to state
a material fact required to be stated therein or necessary to make the
statements made therein, in light of the circumstances in which they were made,
not misleading. Each of the consolidated balance sheets included in or
incorporated by reference into the Company Reports (including the related notes
and schedules) fairly presents the consolidated financial position of the
Company and its Subsidiaries as of its date and each of the consolidated
statements of income and of changes in financial position included in or
incorporated by reference into the Company Reports (including any related notes
and schedules) fairly presents the results of operations, retained earnings and
changes in financial position, as the case may be, of the Company and its
Subsidiaries for the periods set forth therein (subject, in the case of
unaudited statements, to notes and normal year-end audit adjustments that will
not be material in amount or effect), in each case in accordance with GAAP
consistently applied during the periods involved, except as may be noted
therein.


(k)  

Litigation and Liabilities. Except as disclosed in the Company Reports filed
prior to the date hereof, there are no (i) civil, criminal or administrative
actions, suits, claims, hearings, investigations or proceedings pending or, to
the knowledge of the executive officers of the Company, threatened against the
Company or any of its affiliates, or (ii) obligations or liabilities, whether or
not accrued, contingent or otherwise and whether or not required to be
disclosed, including those relating to tax or to environmental and occupational
safety and health matters, or any other facts or circumstances of which the
executive officers of the Company have knowledge that could result in any claims
against, or obligations or liabilities of, the Company or any of its affiliates,
except for those that are not, individually or in the aggregate, reasonably
likely to have a Material Adverse Effect or to prevent or to materially impair
the ability of the Company to consummate the Transactions.


(l)  

Employee Benefits.


 

(i)     A copy of each bonus, deferred compensation, pension, retirement,
profit-sharing, thrift, savings, employee stock ownership, stock bonus, stock
purchase, restricted stock, Stock Option, employment, termination, severance,
compensation, medical, health, life, disability or other plan, agreement, policy
or arrangement that covers employees, directors, former employees or former
directors of the Company and its Subsidiaries (the “Compensation and Benefit
Plans”) and any trust agreement or insurance contract forming a part of such
Compensation and Benefit Plans has been made available to the CSFB Entities
prior to the date hereof.


 

(ii)     The Compensation and Benefit Plans are listed in Section 4.1(l) of the
Disclosure Letter and any “change of control” or similar provisions therein are
specifically identified in such Section of the Disclosure Letter.


 

(iii)     Neither the Company nor any of its Subsidiaries has engaged in a
transaction with respect to any Compensation and Benefit Plan that would subject
the Company or any of its Subsidiaries to a tax or penalty imposed by either
Section 4975 of the Code or Section 502 of the Employee Retirement Income
Security Act of 1974, as amended (“ERISA”).


 

(iv)     As of the date hereof, no liability under subtitle C or D of Title IV
of ERISA has been or is expected to be incurred by the Company or any Subsidiary
with respect to any ongoing, frozen or terminated “single-employer plan”, within
the meaning of Section 4001(a)(15) of ERISA, currently or formerly maintained by
any of them, or the single-employer plan of any entity which is considered one
employer with the Company under Section 4001 of ERISA or Section 414 of the Code
(an “ERISA Affiliate”). The Company and its Subsidiaries either (a) have not
incurred and do not expect to incur any withdrawal liability with respect to a
multiemployer plan under Subtitle E to Title IV of ERISA or (b) have not
contributed, or been obligated to contribute, to a multiemployer plan under
Subtitle E of Title IV of ERISA at any time since September 26, 1980. No notice
of a “reportable event”, within the meaning of Section 4043 of ERISA for which
the 30-day reporting requirement has not been waived, has been required to be
filed for any pension plan or by any ERISA Affiliate within the 12-month period
ending on the date hereof or will be required to be filed in connection with the
Transactions.


 

(v)     Neither any pension plan nor any single-employer plan of an ERISA
Affiliate has an “accumulated funding deficiency” (whether or not waived) within
the meaning of Section 412 of the Code or Section 302 of ERISA and neither the
Company, its Subsidiaries or any ERISA Affiliate has failed to make when due all
quarterly contributions required under Section 412 of the Code or Section 302 of
ERISA. Neither the Company nor its Subsidiaries has provided, or is required to
provide, security to any Compensation and Benefit Plan that is an “employee
pension benefit plan” within the meaning of section 3(2) of ERISA (any such
plan, a “Pension Plan”) or to any single-employer plan of an ERISA Affiliate
pursuant to Section 401(a)(29) of the Code.


 

(vi)     Under each Pension Plan which is a single-employer plan, as of the last
day of the most recent plan year ended prior to the date hereof, the actuarially
determined present value of all “benefit liabilities”, within the meaning of
Section 4001(a)(16) of ERISA (as determined on the basis of the actuarial
assumptions contained in the Pension Plan’s most recent actuarial valuation),
did not exceed the then current value of the assets of such Pension Plan, and
there has been no material change in the financial condition of such Pension
Plan since the last day of the most recent plan year.


 

(vii)     Neither the Company nor its Subsidiaries have any obligations for
post-termination health, life or other non-pension benefits under any
Compensation and Benefit Plan, except as set forth in Section 4.1(l) of the
Disclosure Letter or as required pursuant to Section 4980B of the Code and
Sections 601 through 608 of ERISA. The Company or its Subsidiaries may amend or
terminate any such plan under the terms of such plan at any time without
incurring any material liability thereunder with respect to events subsequent to
such termination.


 

(viii)     Except as disclosed pursuant to clause (ii) above, the consummation
of the Transactions will not (x) entitle any employees of the Company or its
Subsidiaries to severance pay, (y) accelerate the time of payment or vesting or
trigger any payment of compensation or benefits under, increase the amount
payable or trigger any other obligation pursuant to, any of the Compensation and
Benefit Plans or (z) result in any breach or violation of, or a default under,
any of the Compensation and Benefit Plans.


 

(ix)     No event has occurred in connection with which the Company, any
Subsidiary, any ERISA Affiliate or any Compensation and Benefit Plan, directly
or indirectly could be subject to any liability (a) under any statute,
regulation, or governmental order relating to any Compensation and Benefit Plan
or and single employer plan of an ERISA Affiliate or (b) pursuant to any
obligation of the Company or a Subsidiary to indemnify a person against
liability incurred under any such statute, regulation or order as they relate to
the Compensation and Benefit Plans.


(m)  

Compliance with Laws; Permits. Except as set forth in the Company Reports filed
prior to the date hereof, the businesses of each of the Company and its
Subsidiaries have not been, and are not being, conducted in violation of any
Laws, except for violations or possible violations that, individually or in the
aggregate, are not reasonably likely to have a Material Adverse Effect or to
prevent or materially impair the ability of the Company to consummate the
Transactions. Except as set forth in the Company Reports filed prior to the date
hereof, no investigation or review by any Governmental Entity with respect to
the Company or any of its Subsidiaries is pending or, to the knowledge of the
executive officers of the Company, threatened, nor has any Governmental Entity
indicated an intention to conduct the same, except for those the outcome of
which are not, individually or in the aggregate, reasonably likely to have a
Material Adverse Effect or to prevent or materially impair the ability of the
Company to consummate the Transactions. To the knowledge of the executive
officers of the Company, no material change is required in the Company’s or any
of its Subsidiaries’ processes, properties or procedures in connection with any
such Laws, and the Company has not received any notice or communication of any
material noncompliance with any such Laws that has not been cured as of the date
hereof. The Company and each of its Subsidiaries have all permits, licenses,
trademarks, patents, trade names, copyrights, service marks, franchises,
variances, exemptions, orders and other governmental authorizations, consents
and approvals necessary to conduct its business as presently conducted except
those the absence of which are not, individually or in the aggregate, reasonably
likely to have a Material Adverse Effect or to prevent or materially impair the
ability of the Company to consummate the Transactions.


(n)  

Takeover Statutes. The Company acknowledges and agrees that notwithstanding this
Agreement and the consummation of the Transactions contemplated hereby, neither
Section 203 of the DGCL nor any similar takeover law now or hereafter prohibit
the CSFB Entities or any of their affiliates from entering into a “business
combination” with the Company as an “interested stockholder” (in each case as
such term is used in Section 203 of the Delaware Law).


(o)  

Tax Matters. As of the date hereof, neither the Company nor any of its
affiliates has taken or agreed to take any action, nor do the executive officers
of the Company have any knowledge of any fact or circumstance, that would
prevent the Exchange from qualifying as a reorganization within the meaning of
Section 368(a)(1)(E) of the Code.


(p)  

Taxes. The Company and each of its Subsidiaries (i) have prepared in good faith
and duly and timely filed (taking into account any extension of time within
which to file) all Tax Returns (as defined below) required to be filed by any of
them and all such filed Tax Returns are complete and accurate in all material
respects; (ii) have paid all Taxes (as defined below) that are shown as due on
such filed Tax Returns or that the Company or any of its Subsidiaries are
obligated to withhold from amounts owing to any employee, creditor or third
party, except with respect to matters contested in good faith; and (iii) have
not waived any statute of limitations with respect to Taxes or agreed to any
extension of time with respect to a Tax assessment or deficiency. As of the date
hereof, there are not pending or, to the knowledge of the executive officers of
the Company threatened in writing, any audits, examinations, investigations or
other proceedings in respect of Taxes or Tax matters. There are not, to the
knowledge of the executive officers of the Company, any unresolved questions or
claims concerning the Company’s or any of its Subsidiaries’ Tax liability that
are reasonably likely to have a Material Adverse Effect.


 

As used in this Agreement, (i) the term “Tax” (including, with correlative
meaning, the terms “Taxes” and “Taxable”) includes all federal, state, local and
foreign income, profits, franchise, gross receipts, environmental, customs duty,
capital stock, severances, stamp, payroll, sales, employment, unemployment,
disability, use, property, withholding, excise, production, value added,
occupancy and other taxes, duties or assessments of any nature whatsoever,
together with all interest, penalties and additions imposed with respect to such
amounts and any interest in respect of such penalties and additions, and (ii)
the term “Tax Return” includes all returns and reports (including elections,
declarations, disclosures, schedules, estimates and information returns)
required to be supplied to a Tax authority relating to Taxes.


(q)  

Brokers and Finders. Neither the Company nor any of its officers, directors or
employees has employed any broker or finder or incurred any liability for any
brokerage fees, commissions or finders’ fees in connection with the Transactions
except that the Company has employed Houlihan to render a fairness opinion in
connection with the Transactions, the arrangements with which have been
disclosed to the CSFB Entities prior to the date hereof.


4.2  

Representations and Warranties of the CSFB Entities. Each of Management LLC and
SPV hereby represents and warrants to the Company that:


(a)  

Organization, Good Standing and Qualifications. Each of Management LLC and SPV
is duly organized, validly existing and in good standing under the laws of the
State of Delaware and has all requisite corporate or similar power and authority
to own and operate its properties and assets and carry on its business as
presently conducted and is qualified to do business and is in good standing as a
foreign corporation in each jurisdiction where the ownership or operation of its
properties or conduct of its business requires such qualification, except where
the failure to be so qualified or in such good standing, when taken together
with all other such failures, is not reasonably likely to prevent, materially
delay or materially impair the ability of it to consummate the Transactions.


(b)  

Corporate Authority; Binding and Enforceable. Each of the CSFB Entities has all
requisite power and authority and has taken all action necessary under the laws
of the State of Delaware and under its governing documents in order to execute,
deliver and perform its obligations under this Agreement and to consummate the
Transactions. This Agreement is a valid and binding agreement of each of the
CSFB Entities, enforceable against it in accordance with its terms, subject to
bankruptcy, insolvency, fraudulent transfer, reorganization, moratorium and
similar laws of general applicability relating to or affecting creditors’ rights
and general equity principles.


(c)  

No Violations. Subject to the receipt of regulatory approvals required to be
obtained by the CSFB Entities in connection with the conversion of the shares of
Series B Preferred, which approvals the CSFB Entities shall seek to obtain in
accordance with Section 5.9 hereof, the execution, delivery and performance of
this Agreement by the CSFB Entities do not, and the consummation by Management
LLC and SPV of any applicable Transactions and the other transactions
contemplated hereby will not, constitute or result in (i) a breach or violation
of, or a default under, their governing documents or (ii) a breach or violation
of, or a default under, or the acceleration of any obligations or the creation
of Liens on their assets pursuant to any Laws of any Governmental Entity to
which they are subject.


(d)  

Status and Investment Intent. Each of the CSFB Entities is an “accredited
investor” as defined in Rule 501 of Regulation D promulgated under the
Securities Act. SPV is acquiring the shares of Series B Preferred issuable
pursuant to the Exchange for its own account and for investment purposes only
and not with a view to, or for resale in connection with, any distribution
thereof in violation of the Securities Act.


(e)  

Brokers and Finders. Neither the CSFB Entities nor any of their affiliates,
officers, directors or employees has employed any broker or finder or incurred
any liability for any brokerage fees, commissions or finders’ fees in connection
with the Transactions.


(f)  

Restricted Securities. Each of the CSFB Entities agrees that, at the time of
issuance, the shares of Series B Preferred to be issued hereunder and the shares
of Common Stock issuable upon conversion thereof will not be registered under
the Securities Act or qualified under any state securities laws. Such securities
are being issued on the basis that the Exchange and the issuance by the Company
of such securities under this Agreement are exempt from registration under the
Securities Act and from applicable state securities laws. The CSFB Entities
agree that the reliance by the Company on certain of the applicable exemptions
is predicated, in part, on the CSFB Entities’ representations and warranties and
other agreements set forth in this Agreement. The CSFB Entities acknowledge and
agree that each certificate representing shares of Series B Preferred issued in
the Exchange or shares of Common Stock issuable upon conversion of Series B
Preferred shall bear substantially the following legend and that each
certificate for shares of Series B Preferred shall bear any additional
restrictive legends required by the certificate of designation for the Series B
Preferred:


 

THIS SECURITY HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE “SECURITIES ACT”), OR ANY APPLICABLE STATE SECURITIES LAW AND MAY
NOT BE TRANSFERRED UNLESS (i) THERE IS AN EFFECTIVE REGISTRATION STATEMENT UNDER
THE SECURITIES ACT OR SUCH APPLICABLE STATE SECURITIES LAWS, OR (ii) IN THE
OPINION OF COUNSEL REASONABLY ACCEPTABLE TO THE ISSUER, REGISTRATION UNDER THE
SECURITIES ACT OR SUCH APPLICABLE STATE SECURITIES LAWS IS NOT REQUIRED IN
CONNECTION WITH SUCH TRANSFER.


(g)  

Amendment to Schedule 13D. The CSFB Entities have provided the Company with a
true and complete copy of a draft Amendment No. 2 to Schedule 13D, which draft
is substantially in the form in which such Amendment No. 2 to Schedule 13D shall
be filed on behalf of the CSFB Entities with the SEC promptly following the
execution of this Agreement.


ARTICLE V

ADDITIONAL AGREEMENTS AND COVENANTS

5.1  

Taxation. The Company shall not take or cause to be taken any action after the
Closing Date, that would disqualify the Exchange as a “reorganization” within
the meaning of Section 368(a)(1)(E) of the Code.


5.2  

Publicity. The Company and the CSFB Entities shall consult with each other prior
to issuing any press releases or otherwise making public announcements with
respect to the Transactions contemplated hereby except as may be required by
Law.


5.3  

Expenses. Except as otherwise specified in this Section 5.3 or agreed in writing
by the parties, all costs and expenses incurred in connection with this
Agreement and Transactions shall be paid by the party incurring such cost or
expense; provided, that all liability for transfer taxes or other similar taxes
and fees incurred in connection with the Transactions shall be paid by the
Company in accordance with Section 6.10 hereof.


5.4  

Indemnification.


(a)  

From and after Closing Date, the Company agrees that it will indemnify and hold
harmless each present and former director and officer of the Company determined
as of Closing Date (the “Indemnified Parties”) against any costs or expenses
(including reasonable attorneys’ fees), judgments, fines, losses, claims,
damages or liabilities (collectively, “Costs”) incurred in their capacity as a
director or officer in connection with any claim, action, suit, proceeding or
investigation, whether civil, criminal, administrative or investigative, arising
out of or pertaining to matters existing or occurring on or prior to the Closing
Date (including this Agreement, the Transactions and the other transactions
contemplated hereby), whether asserted or claimed prior to, at or after the
Closing Date, to the fullest extent that the Company would have been permitted
under the DGCL and its Charter and By-Laws as in effect on the date hereof to
indemnify such Person (and the Company shall also advance expenses as incurred
to the fullest extent permitted under applicable law, provided the Person to
whom expenses are advanced provides an undertaking to repay such advances if it
is finally judicially determined (and such determination is nonappealable) that
such Person is not entitled to indemnification).


(b)  

Any Indemnified Party wishing to claim indemnification under paragraph (a) of
this Section 5.4, upon learning of any such claim, action, suit, proceeding or
investigation, shall promptly notify the Company thereof, but the failure to so
notify shall not relieve the Company of any liability it may have to such
Indemnified Party except to the extent such failure materially prejudices the
Company. In the event of any such claim, action, suit, proceeding or
investigation (whether arising before or after the Closing Date), (i) the
Company shall have the right to assume the defense thereof and shall not be
liable to such Indemnified Parties for any legal expenses of other counsel or
any other expenses subsequently incurred by such Indemnified Parties in
connection with the defense thereof, except that if the Company elects not to
assume such defense or counsel for the Indemnified Parties advises that there
are issues which raise conflicts of interest between the Company and the
Indemnified Parties, the Indemnified Parties may retain counsel satisfactory to
them, and the Company shall pay all reasonable fees and expenses of such counsel
for the Indemnified Parties promptly as statements therefor are received;
provided, however, that the Company shall be obligated pursuant to this
paragraph (b) to pay for only one firm of counsel for all Indemnified Parties in
any jurisdiction unless the use of one firm of counsel would present such
counsel with a conflict of interest, (ii) the Indemnified Parties will cooperate
in the defense of any such matter and (iii) the Company shall not be liable for
any settlement effected without its prior written consent; and provided,
further, that the Company shall not have any obligation hereunder to any
Indemnified Party to the extent a court of competent jurisdiction shall finally
determine, and such determination shall have become nonappealable, that the
indemnification of such Indemnified Party in the manner contemplated hereby is
prohibited by applicable law. If any indemnity hereunder is for any reason found
not to be available with respect to any Indemnified Party, then the Company and
the Indemnified Party shall contribute to the amount payable in such proportion
as is appropriate to reflect relative faults and benefits. Notwithstanding
anything herein to the contrary, no Indemnified Party shall have any rights to
indemnification or contribution under this Section 5.4 with respect to Costs
arising out of any claims, actions, suits or proceedings initiated by such
Indemnified Party (other than claims to enforce rights to indemnification
hereunder).


(c)  

The Company, and its successors or assigns, shall not (i) consolidate with or
merge into any other corporation or entity and shall not be the continuing or
surviving corporation or entity of such consolidation or merger or (ii) sell,
lease or transfer all or substantially all of its properties and assets to any
individual, corporation or other entity, unless and in each such case, proper
provisions shall be made so that the successors and assigns of the Company, on
such properties and assets, shall assume or effectively provide for all of the
obligations set forth in this Section 5.4.


5.5  

Rule 144. The Company shall file any reports required to be filed by it under
the Securities Act and the Exchange Act and the rules and regulations adopted by
the SEC thereunder and, to the extent required to file such reports under the
Exchange Act, will take such further action as any of the CSFB Entities may
reasonably request to make available adequate current public information with
respect to the Company meeting the current public information requirements of
Rule 144(c) under the Securities Act to the extent required to enable such CSFB
Entity to sell shares of Common Stock held by the CSFB Entities without
registration under the Securities Act within the limitation of the exemptions
provided by (i) Rule 144 under the Securities Act, as such Rule may be amended
from time to time, or (ii) any similar rule or regulation hereafter adopted by
the SEC.


5.6  

New Frost Facility. The Company shall use commercially reasonable efforts to
enter into, or cause Ascent Funding, Inc. to enter into, a new replacement
facility for the LaSalle Facility as promptly as practicable on terms reasonably
acceptable to the CSFB Entities (it being understood that, unless otherwise
agreed by the CSFB Entities, the maximum principal amount of borrowings
permitted under such facility at any one time outstanding shall be $3 million)
(the “New Senior Facility”). In connection with the Company entering into the
New Senior Facility, Management LLC agrees that it shall consent to the
subordination of the Company’s obligations in respect of the New CSFB Credit
Agreement to the Company’s obligations in respect of the New Senior Facility,
subject to the terms and conditions set forth in the form of Intercreditor and
Subordination Agreement attached hereto as Exhibit D.


5.7  

Restriction on Business Combinations.


(a)  

Until January 1, 2005, the Company shall not effect a Business Combination
Transaction (as defined below) to or with any Significant Holder (as defined
below), or any Affiliate thereof, unless (in addition to any other conditions
applicable to such Business Combination Transaction under the Charter, the
By-Laws or other applicable law) the Business Combination Transaction results in
cash consideration to the Public Holders that is equal to the greater of (i) the
Floor Price (as defined below) or (ii) an aggregate cash consideration per share
that has been reasonably determined by the relevant Significant Holder to
constitute fair value (after subtracting debt and other liabilities of the
Company and its Subsidiaries) within the meaning of Section 262 of the DGCL.


(b)  

For purposes of this Section 5.7, the following terms shall have the meanings
set forth below:


 

(i)     “Significant Holder” shall mean either CSFB Entity or any person or
group that beneficially owns more than fifty percent of the shares of capital
stock of the Company entitled to vote generally in the election of directors
(excluding from such beneficial ownership any shares deemed owned solely by
virtue of entering into an agreement to acquire such shares in connection with a
Sale Transaction).


 

(ii)     The “Floor Price” means an aggregate cash consideration per share of
Common Stock equal to $0.40, subject to customary adjustments for any stock
dividends, stock splits, recapitalizations and similar events.


 

(iii)     A “Business Combination Transaction” shall mean any merger, statutory
share exchange, consolidation or recapitalization (including a reverse stock
split) of the Company in connection with which the Common Stock outstanding
prior to the transaction shall be changed into or exchanged for cash or
different securities of the Company or capital stock or other securities of
another corporation or interests in a noncorporate entity or other assets or
property (or any combination of the foregoing), or any sale, transfer or other
disposition of substantially all the assets of the Company.


(c)  

The Public Holders may rely on the provisions of this Section 5.7, which
provisions are intended to be for the benefit of the Public Holders and shall be
enforceable by each of the Public Holders and by the Independent Directors on
behalf of the Public Holders. The Company hereby agrees that it will pay for
reasonable fees and expenses of one firm of counsel engaged to represent the
Independent Directors in connection with any actions to enforce the provisions
hereof on behalf of the Public Holders that is brought and pursued with the good
faith approval of each Independent Directors.


5.8  

Registration Rights Agreement. The Company hereby agrees to amend the
Registration Rights Agreement, dated as of March 24, 1999, between the Company
and SPV (the “Registration Rights Agreement”), to grant SPV registration rights
with respect to the shares of Common Stock issuable upon conversion of the
shares of Series B Preferred held by SPV, by providing that the definition of
“Registrable Securities” therein shall hereafter be deemed to include the shares
of Common Stock issuable upon conversion of the shares of Series B Preferred
held by SPV.


5.9  

Regulatory Approvals. As promptly as practicable following the Closing the CSFB
Entities shall prepare and submit all regulatory filings required to be
submitted by them, and shall use reasonable efforts to obtain all regulatory
approvals required to be obtained by them (including by responding on a timely
basis to any requests for additional information by the applicable Governmental
Entity following any regulatory filing), in order to effect the conversion of
the shares of Series B Preferred issued to SPV under this Agreement, including
any filings with or approvals of the Commissioner of Insurance of the State of
Texas; it being understood that any and all of the foregoing filings shall be
submitted by a date no later than February 16, 2004.


ARTICLE VI

MISCELLANEOUS AND GENERAL

6.1  

Survival. The representation and agreements of the parties contained in Sections
2.4 and 2.5(b), Article III, Sections 4.1(a)-(e), 4.1(h), 4.1(n), 4.1(o),
4.1(q), 4.2(a)-(g), Article V and this Article VI shall survive the consummation
of the Transactions.


6.2  

Entire Agreement; No Other Representations. This Agreement (including any
Exhibits hereto), the Registration Rights Agreement, as amended in accordance
with Section 5.8 hereof, and the CSFB Loan Documents Amendments, constitute the
entire agreement, and supersedes all other prior agreements, understandings,
representations and warranties both written and oral, among the parties, with
respect to the subject matter hereof. EACH PARTY HERETO AGREES THAT, EXCEPT FOR
THE REPRESENTATIONS AND WARRANTIES CONTAINED IN THIS AGREEMENT, NO PARTY MAKES
ANY OTHER REPRESENTATIONS OR WARRANTIES, AND EACH HEREBY DISCLAIMS ANY OTHER
REPRESENTATIONS OR WARRANTIES MADE BY ITSELF OR ANY OF ITS OFFICERS, DIRECTORS,
EMPLOYEES, AGENTS, FINANCIAL AND LEGAL ADVISORS OR OTHER REPRESENTATIVES, WITH
RESPECT TO THE EXECUTION AND DELIVERY OF THIS AGREEMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY, NOTWITHSTANDING THE DELIVERY OR DISCLOSURE TO THE OTHER OR
THE OTHER’S REPRESENTATIVES OF ANY DOCUMENTATION OR OTHER INFORMATION WITH
RESPECT TO ANY ONE OR MORE OF THE FOREGOING.


6.3  

Modification or Amendment. Subject to the provisions of the applicable law and
Section 3.2(a), the parties hereto may modify or amend this Agreement, by
written agreement executed and delivered by duly authorized officers of all of
the respective parties.


6.4  

Waiver of Conditions. The conditions to the parties’ obligations to consummate
the Transactions are for the sole benefit of each such party and may be waived
by such party in whole or in part to the extent permitted by applicable law and
subject to Section 3.2(a).


6.5  

Counterparts. This Agreement may be executed in any number of counterparts, each
such counterpart being deemed to be an original instrument, and all such
counterparts shall together constitute the same agreement.


6.6  

Governing Law and Venue; Waiver of Jury Trial.


(a)  

THIS AGREEMENT SHALL BE DEEMED TO BE MADE IN AND IN ALL RESPECTS SHALL BE
INTERPRETED, CONSTRUED AND GOVERNED BY AND IN ACCORDANCE WITH THE LAW OF THE
STATE OF NEW YORK WITHOUT REGARD TO THE CONFLICT OF LAW PRINCIPLES THEREOF,
EXCEPT TO THE EXTENT THAT THE DGCL IS MANDATORILY APPLICABLE TO ANY OF THE
TRANSACTIONS CONTEMPLATED HEREBY. The parties hereby irrevocably submit to the
jurisdiction of the courts of the State and County of New York and the Federal
courts of the United States of America located in the Southern District of the
State of New York solely in respect of the interpretation and enforcement of the
provisions of this Agreement and of the documents referred to in this Agreement,
and in respect of the transactions contemplated hereby, and hereby waive, and
agree not to assert, as a defense in any action, suit or proceeding for the
interpretation or enforcement hereof or of any such document, that it is not
subject thereto or that such action, suit or proceeding may not be brought or is
not maintainable in said courts or that the venue thereof may not be appropriate
or that this Agreement or any such document may not be enforced in or by such
courts, and the parties hereto irrevocably agree that all claims with respect to
such action or proceeding shall be heard and determined in such New York State
or Federal court. The parties hereby consent to and grant any such court
jurisdiction over the person of such parties and over the subject matter of such
dispute and agree that mailing of process or other papers in connection with any
such action or proceeding in the manner provided in Section 6.7 on notices below
or in such other manner as may be permitted by law shall be valid and sufficient
service thereof.


(b)  

EACH PARTY ACKNOWLEDGES AND AGREES THAT ANY CONTROVERSY WHICH MAY ARISE UNDER
THIS AGREEMENT IS LIKELY TO INVOLVE COMPLICATED AND DIFFICULT ISSUES, AND
THEREFORE EACH SUCH PARTY HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY
RIGHT SUCH PARTY MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION
DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT, OR THE
TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT. EACH PARTY CERTIFIES AND
ACKNOWLEDGES THAT (I) NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY
HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER, (II) EACH PARTY
UNDERSTANDS AND HAS CONSIDERED THE IMPLICATIONS OF THIS WAIVER, (III) EACH PARTY
MAKES THIS WAIVER VOLUNTARILY, AND (IV) EACH PARTY HAS BEEN INDUCED TO ENTER
INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION.


6.7  

Notices and Waivers. All notices, requests and other communications to any party
hereunder shall be in writing (including facsimile or similar writing) and shall
be given to such party at its address or facsimile number set forth below or
such other address or facsimile number as such party may hereafter specify in
accordance with this Section 6.7 for the purpose by notice to the party sending
the communication. Each such notice, request or other communication shall be
effective (a) if given by facsimile, when such facsimile is transmitted to the
facsimile number specified in this Section 6.7 and receipt thereof is confirmed,
(b) if given by mail, three (3) business days after such communication is
deposited in the mail registered or certified, return receipt requested, with
postage prepaid, addressed as aforesaid, (c) if given by an overnight delivery
service, one (1) business day after such communication is deposited with a
reputable, overnight delivery service, postage or delivery charges prepaid,
addressed as aforesaid, or (d) if given by any other means, when delivered at
the address as specified in this Section 6.7:


  (a)    If to the Company, to:

  Ascent Assurance, Inc.
3100 Burnett Plaza>
801 Cherry Street, Unit 33
Forth Worth, Texas 76102
Attention: Patrick J. Mitchell
Facsimile: (817) 878-3672


  with a copy to:


  Milbank, Tweed, Hadley & McCloy LLP
One Chase Manhattan Plaza
New York, New York 10005
Attention: Robert S. Reder, Esq.
Facsimile: (212) 822-5680


  (b)    If to the CSFB Entities, to:

  Credit Suisse First Boston
Eleven Madison Avenue
New York, New York 10010
Attention: Alan Freudenstein
Facsimile: (212) 325-5490
and
Attention: Ivy Dodes
Facsimile: (212) 538-3948


  with a copy to:


  Stroock & Stroock & Lavan LLP
180 Maiden Lane
New York, New York 10038
Attention: Mark E. Palmer, Esq.
Facsimile: (212) 806-1306.
and
Attention: Patricia Perez, Esq.
Facsimile: (212) 806-7735


 

or to such other persons or addresses as may be designated in writing by the
party to receive such notice as provided above.


6.8  

No Third Party Beneficiaries. Other than Indemnified Parties under Section 5.4
and the rights of Public Holders to enforce Sections 3.2 and 5.7, this Agreement
is not intended to confer upon any Person other than the parties hereto any
rights or remedies hereunder.


6.9  

Further Assurances. Each of the parties hereto covenants and agrees upon the
request of the other and its expense, to do, execute, acknowledge and deliver or
cause to be done, executed, acknowledged and delivered all such further acts,
deeds, documents, assignments, transfers, conveyances, powers of attorney and
assurances as may be reasonably necessary or desirable to give full effect to
the Transactions.


6.10  

Transfer Taxes. Any and all transfer, documentary, sales, use, stamp,
registration and other such Taxes and fees (including penalties and interest)
incurred in connection with the Transactions shall be paid by the Company when
due.


6.11  

Severability. The provisions of this Agreement shall be deemed severable and the
invalidity or unenforceability of any provision shall not affect the validity or
enforceability or the other provisions hereof. If any provision of this
Agreement, or the application thereof to any Person or any circumstance, is
invalid or unenforceable, (a) a suitable and equitable provision shall be
substituted therefore in order to carry out, so far as, and (b) the remainder of
this Agreement and the application of such provision to other Persons or
circumstances shall not be affected by such invalidity or unenforceability, nor
shall such invalidity or unenforceability affect the validity or enforceability
of such provision, or the application thereof, in any other jurisdiction.


6.12  

Interpretation. The table of contents and headings herein are for convenience of
reference only, do not constitute part of this Agreement and shall not be deemed
to limit or otherwise affect any of the provisions hereof. Where a reference in
this Agreement is made to a Section or Exhibit, such reference shall be to a
Section or Exhibit to this Agreement unless otherwise indicated. Whenever the
words “include,” “includes” or “including” are used in this Agreement, they
shall be deemed to be followed by the words “without limitation.”


6.13  

Assignment; CSFB Transferees. This Agreement shall not be assignable by
operation of law or otherwise, except that the CSFB Entities may assign all or
any of their rights and obligations hereunder to any affiliate of the CSFB
Entities, provided that no such assignment shall relieve the assigning party of
its obligations hereunder if such assignee does not perform such obligations.


6.14  

Specific Performance. The parties hereto recognize that in the event either
party hereto should refuse to perform under or comply with the provisions of
this Agreement, monetary damages alone will not be adequate. The parties hereto,
and (to the limited extent permitted by this Agreement as third party
beneficiaries of certain provisions hereof) each Indemnified Party and Public
Holder, shall therefore be entitled, in addition to any other remedies that may
be available, to specific performance and injunctive or other equitable relief
as a remedy for such failure to perform or noncompliance, and each party agrees
to waive any requirement for the securing or posting of a bond in connection
with such remedy.


6.15  

Knowledge. For purposes of this Agreement, the phrase “to the knowledge of the
executive officers of the Company” or “to the knowledge of the Company” or any
variation thereof shall mean the actual knowledge of the following officers of
the Company: Patrick J. Mitchell, Chairman, President and Chief Executive
Officer; Patrick O’Neill, Executive Vice President and General Counsel; Cynthia
Koenig, Senior Vice President and Chief Financial Officer; and Konrad Kober,
Senior Vice President and Chief Administration Officer, in each case, after
reasonable inquiry by such officers of those members of senior management having
supervisory roles with respect to the areas of the Company’s business and
operations that are the subject of the representations and warranties of the
Company hereunder. For purposes of this Agreement, the phrase “to the knowledge
of the CSFB Entities” or any variation thereof shall mean the actual knowledge
of the following officers of the CSFB Entities: Alan Freudenstein, Managing
Director.




           IN WITNESS WHEREOF, this Agreement has been duly executed and
delivered by the duly authorized officers of the parties hereto as of the date
first written above.



  ASCENT ASSURANCE, INC.       By:    Patrick J. Mitchell                    
          Patrick J. Mitchell
          Chief Executive Officer


  CREDIT SUISSE FIRST BOSTON
MANAGEMENT LLC       By:    Alan Freudenstein                    
          Alan Freudenstein
          President


  SPECIAL SITUATIONS HOLDINGS, INC.
— WESTBRIDGE       By:    Alan Freudenstein                    
          Alan Freudenstein
          President
